                            Case 19-24100-RAM                Doc 10       Filed 10/24/19          Page 1 of 4
                                               United States Bankruptcy Court
                                               Southern District of Florida
In re:                                                                                                     Case No. 19-24100-RAM
Yania Castro Bustamante                                                                                    Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113C-1                  User: valenciay                    Page 1 of 2                          Date Rcvd: Oct 22, 2019
                                      Form ID: 309A                      Total Noticed: 30


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 24, 2019.
db             +Yania Castro Bustamante,    11715 SW 18 St, #206,    Miami, FL 33175-1692
95374972       +Bby/cbna,   Po Box 6497,    Sioux Falls, SD 57117-6497
95374973       +Bk Of Amer,    4909 Savarese Cir,    Tampa, FL 33634-2413
95374977       +Chase Auto,    Po Box 901003,    Ft Worth, TX 76101-2003
95374981       +Courtesy Property Management,     Po Box 628207,   Orlando, FL 32862-8207
95374983       +Debski & Associates, P.A,     PO Box 47718,   Jacksonville, FL 32247-7718
95374985       +Fed Loan Serv,    Po Box 60610,    Harrisburg, PA 17106-0610
95374987       +Pennymac Loan Services,    6101 Condor Dr,    Moorpark, CA 93021-2602
95374993       +Us Dep Ed,    Po Box 5609,    Greenville, TX 75403-5609
95374994       +World Omni F,    Po Box 91614,    Mobile, AL 36691-1614

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: bk@coronapa.com Oct 23 2019 01:43:27       Ricardo Corona, Esq.,
                 3899 NW 7 St, Second Floor,    Miami, FL 33126
tr             +EDI: FJLTABAS Oct 23 2019 05:13:00      Joel L Tabas,    25 SE 2nd Avenue,    Suite 248,
                 Miami, FL 33131-1508
smg             EDI: FLDEPREV.COM Oct 23 2019 05:13:00      Florida Department of Revenue,     POB 6668,
                 Tallahassee, FL 32314-6668
ust            +E-mail/Text: USTPRegion21.MM.ECF@usdoj.gov Oct 23 2019 01:44:34       Office of the US Trustee,
                 51 S.W. 1st Ave.,    Suite 1204,   Miami, FL 33130-1614
95374970       +EDI: AMEREXPR.COM Oct 23 2019 05:13:00      Amex,    P.o. Box 981537,    El Paso, TX 79998-1537
95374971        EDI: BANKAMER.COM Oct 23 2019 05:13:00      Bankamerica,    Po Box 982238,    El Paso, TX 79998
95374975        EDI: CAPITALONE.COM Oct 23 2019 05:13:00      Capital One,    15000 Capital One Dr,
                 Richmond, VA 23238
95374974       +EDI: CAPITALONE.COM Oct 23 2019 05:13:00      Cap1/ymaha,    Po Box 30253,
                 Salt Lake City, UT 84130-0253
95374976       +EDI: CAPONEAUTO.COM Oct 23 2019 05:13:00      Capital One Auto Finan,     3901 Dallas Pkwy,
                 Plano, TX 75093-7864
95374978       +EDI: CHASE.COM Oct 23 2019 05:13:00      Chase Card,    P.o. Box 15298,
                 Wilmington, DE 19850-5298
95374979       +EDI: WFNNB.COM Oct 23 2019 05:13:00      Comenitybank/victoria,    Po Box 182789,
                 Columbus, OH 43218-2789
95374980       +EDI: WFNNB.COM Oct 23 2019 05:13:00      Comenitycap/alphcos,    Po Box 182120,
                 Columbus, OH 43218-2120
95374982       +EDI: CRFRSTNA.COM Oct 23 2019 05:13:00      Credit First N A,    6275 Eastland Rd,
                 Brookpark, OH 44142-1399
95374984       +EDI: TSYS2.COM Oct 23 2019 05:13:00      Dsnb Macys,    Po Box 8218,    Mason, OH 45040-8218
95374986       +EDI: FORD.COM Oct 23 2019 05:13:00      Frd Motor Cr,    Po Box Box 542000,
                 Omaha, NE 68154-8000
95374988       +EDI: SEARS.COM Oct 23 2019 05:13:00      Sears/cbna,    Po Box 6282,    Sioux Falls, SD 57117-6282
95374989       +EDI: RMSC.COM Oct 23 2019 05:13:00      Syncb/amazon,    Po Box 965015,    Orlando, FL 32896-5015
95374990       +EDI: RMSC.COM Oct 23 2019 05:13:00      Syncb/gap,    Po Box 965005,    Orlando, FL 32896-5005
95374991       +EDI: WTRRNBANK.COM Oct 23 2019 05:13:00      Td Bank Usa/targetcred,     Po Box 673,
                 Minneapolis, MN 55440-0673
95374992       +EDI: CITICORP.COM Oct 23 2019 05:13:00      Thd/cbna,    Po Box 6497,
                 Sioux Falls, SD 57117-6497
                                                                                               TOTAL: 20

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 24, 2019                                            Signature: /s/Joseph Speetjens
                       Case 19-24100-RAM        Doc 10     Filed 10/24/19     Page 2 of 4



District/off: 113C-1          User: valenciay             Page 2 of 2                  Date Rcvd: Oct 22, 2019
                              Form ID: 309A               Total Noticed: 30

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 21, 2019 at the address(es) listed below:
              Joel L Tabas   JLT@tfsmlaw.com,
               kborrego@tabassoloff.com;jcepero@tabassoloff.com;lshortino@tabassoloff.com;jlt@trustesolutions.ne
               t
              Office of the US Trustee    USTPRegion21.MM.ECF@usdoj.gov
              Ricardo Corona, Esq.     on behalf of Debtor Yania Castro Bustamante bk@coronapa.com,
               rcorona@coronapa.com
                                                                                            TOTAL: 3
                          Case 19-24100-RAM                  Doc 10       Filed 10/24/19           Page 3 of 4
Information to identify the case:
Debtor 1              Yania Castro Bustamante                                          Social Security number or ITIN       xxx−xx−6605
                      First Name   Middle Name   Last Name                             EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                               Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                       EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Southern District of Florida
                                                                                       Date case filed for chapter 7 10/21/19
Case number:          19−24100−RAM

Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. This notice has important
information about the case for creditors, debtors, and trustees, including information about the meeting of creditors
and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay. The debtors are seeking a discharge. Creditors who assert that
the debtors are not entitled to a discharge of any debts or who want to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadlines specified in this notice. (See box 9)

You may want to consult an attorney to protect your rights. The bankruptcy clerk's office staff cannot give legal advice.
To help creditors correctly identify debtors, debtors must submit full Social Security or Individual Taxpayer
Identification Numbers, which may appear on a version of this notice. However, the full numbers must not appear on
any document filed with the court. Do not file this notice with any proof of claim or other filing in the case. Do not
include more than the last four digits of a Social Security or Individual Taxpayer Identification Number in any
document, including attachments, that you file with the court.

WARNING TO DEBTOR: WITHOUT FURTHER NOTICE OR HEARING THE COURT MAY DISMISS YOUR CASE FOR FAILURE TO TIMELY PAY
FILING FEE INSTALLMENTS, FAILURE TO APPEAR AT THE MEETING OF CREDITORS OR FAILURE TO TIMELY FILE REQUIRED SCHEDULES,
STATEMENTS OR LISTS, AND FOR FAILURE TO FILE PRE−BANKRUPTCY CERTIFICATION OF CREDIT COUNSELING OR FILE WAGE
DOCUMENTATION.

                                          About Debtor 1:                                    About Debtor 2:
1. Debtor's Full Name                     Yania Castro Bustamante
2. All Other Names Used
   in the Last 8 Years
3. Address                                11715 SW 18 St, #206
                                          Miami, FL 33175
4. Debtor's Attorney                      Ricardo Corona Esq.                                Contact Phone 305−547−1234
     (or Pro Se Debtor)                   3899 NW 7 St, Second Floor
     Name and Address                     Miami, FL 33126

5. Bankruptcy Trustee                     Joel L Tabas                                       Contact Phone 305−375−8171
   Name and Address                       25 SE 2nd Avenue
                                          Suite 248
                                          Miami, FL 33131
6.     Bankruptcy Clerk's Divisional US Bankruptcy Court                                             Hours open 8:30 a.m. − 4:00 p.m.
       Office Where Assigned Judge 301 North Miami Avenue, Room 150                                  Contact Phone (305) 714−1800
       is Chambered                  Miami, FL 33128
     Documents filed conventionally in paper may be filed at any bankruptcy clerk's              Note: The clerk's office is closed on all
     office location. Documents may be viewed in electronic format via CM/ECF at any             legal holidays.
     clerk's office public terminal (at no charge for viewing) or via PACER on the
     internet accessible at www.pacer.gov (charges will apply). Case filing and
     unexpired deadline dates can be obtained by calling the Voice Case Information
     System toll−free at (866) 222−8029. As mandated by the Department of
     Homeland Security, ALL visitors (except minors accompanied by an adult) to any              Clerk of Court: Joseph Falzone
     federal building or courthouse, must present a current, valid, government issued            Dated: 10/22/19
     photo identification (e.g. drivers' license, state identification card, passport, or
     immigration card.)
                                                                                                            For more information, see page 2 >
                                                                                                                                         page
Local Form 309A USBC SDFL (Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case − No Proof of Claim Deadline (08/13/2018)
                                                                                                                                             1
                              Case 19-24100-RAM                          Doc 10           Filed 10/24/19                   Page 4 of 4
Debtor Yania Castro Bustamante                                                                                                   Case number 19−24100−RAM

7.       ** MEETING OF CREDITORS **                       November 26, 2019 at 09:30 AM                                     **LOCATION:

     Debtors must attend the meeting to be                The meeting may be continued or adjourned to a Claude Pepper Federal Bldg, 51
     questioned under oath. In a joint case, both         later date. If so, the date will be on the court SW First Ave Room 102, Miami,
     spouses must be present with required original
     government−issued photo identification and           docket.                                          FL 33130
     proof of social security number (or if applicable,
     Tax ID). Creditors may attend, but are not
     required to do so.


8. Presumption of Abuse                                   The presumption of abuse does not arise.

     If the presumption of abuse arises, you may
     have the right to file a motion to dismiss the
     case under 11 U.S.C. § 707(b). Debtors may
     rebut the presumption by showing special
     circumstances.


9. Deadlines                                              File by the deadline to object to discharge or                    Filing Deadline: 1/27/20
                                                          to challenge whether certain debts are
     The bankruptcy clerk's office must receive           dischargeable:
     these documents and any required filing fee by
     the following deadlines. Writing a letter to the
     court or judge is not sufficient.                 You must file a complaint:
                                                         if you assert that the debtor is not entitled to
                                                         receive a discharge of any debts under any of the
     A discharge of debtor will not be issued until      subdivisions of 11 U.S.C. § 727(a)(2) through (7),
     the Official Bankruptcy Form "Certification         or
     About a Financial Management Course" is filed
     by the debtor (unless the course provider filed a   if you want to have a debt excepted from discharge
     certificate of completion of the financial          under 11 U.S.C § 523(a)(2), (4) or (6).
     management course on behalf of the debtor).
                                                          You must file a motion if you assert that
                                                            the discharge should be denied under § 727(a)(8)
                                                            or (9).


                                                          Deadline to object to exemptions:                                 Filing Deadline: 30 days after the
                                                          The law permits debtors to keep certain property as               conclusion of the meeting of creditors, or
                                                          exempt. Fully exempt property will not be sold and                within 30 days of any amendment to the
                                                          distributed to creditors. Debtors must file a list of property    list of supplemental schedules, unless as
                                                          claimed as exempt. If you believe that the law does not           otherwise provided under Bankruptcy Rule
                                                          authorize an exemption that the debtors claim, you may            1019(2)(B) and Local Rule 4003−1(B) for
                                                          file an objection. The bankruptcy clerk's office must             converted cases.
                                                          receive the objection by the deadline to object to
                                                          exemptions.


10. Abandonment of Property by                        Pursuant to Local Rule 6007−1(A), the trustee will abandon at the meeting of creditors
    Trustee, Deadline to Object to                    all property that the trustee has determined is of no value to the estate and file a report
    Trustee's Report                                  within two business days. Objections to the report must be filed within 14 days of the
                                                      meeting.

11. Proof of Claim                                    No property appears to be available to pay creditors. Therefore, please do not file a
                                                      proof of claim now. If it later appears that assets are available to pay creditors, the clerk
                                                      will send you another notice telling you that you may file a proof of claim and stating the
                                                      deadline. If this case is converted from chapter 13, under Local Rules 1019−1(E) and
                                                      3002−1(A) it has been designated as a no asset case at this time.

12. Creditors with a Foreign                          Consult an attorney familiar with United States bankruptcy law if you have any
    Address                                           questions about your rights in this case.

13. Option to Receive Notices                         1) EBN program open to all parties. Register at the BNC website
    Served by the Clerk by Email                      bankruptcynotices.uscourts.gov, OR 2) DeBN program open to debtors only. Register
    Instead of by U.S. Mail                           by filing with the Clerk of Court, Local Form "Debtor's Request to Receive Electronically
                                                      Under DeBN Program". There is no charge for either option. See also Local Rule
                                                      9036−1(B) and (C).

14. Translating Services                              Language interpretation of the meeting of creditors will be provided to the debtor at no
                                                      cost, upon request to the trustee, through a telephone interpreter service. Persons with
                                                      communications disabilities should contact the U.S. Trustee's office to arrange for
                                                      translating services at the meeting of creditors.
Local Form 309A USBC SDFL (Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case − No Proof of Claim Deadline                                     page 2
